Citation Nr: 0707752	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for depression.

3. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1990 to 
May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002, November 2002, and 
September 2004 rating determinations of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Milwaukee, 
Wisconsin.

The Board observes that a May 2005 letter from the veteran's 
representative indicates that the veteran would like a 
personal hearing on the issues of service connection for 
aneurysm, stroke, a seizure disorder, anemia, and a nervous 
disorder.  These issues are not on appeal before the Board, 
therefore, the proper course of action is to refer them to 
the RO for development and consideration.  The Board observes 
that all of these issues have been previously denied by VA; 
thus, the May 2005 correspondence should be regarded as a 
request to reopen these claims.

The issues of depression and a nonservice-connected pension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a clear diagnosis of PTSD that 
conforms to the DSM-IV criteria.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A May 2002 letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  In addition to explaining 
the evidence necessary to substantiate a claim for service 
connection, it also explained that she must provide 
additional information regarding her claimed PTSD stressor in 
order to substantiate that particular claim and provided 
notice regarding alternative sources of evidence that might 
substantiate her stressor.  See 38 C.F.R. § 3.304(f)(3) 
(2006).  The May 2002 letter also advised the veteran of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, this letter essentially notified the veteran of the 
need to submit any pertinent evidence in her possession.  The 
Board notes that the May 2002 letter was sent to the veteran 
prior to the November 2002 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided notice 
regarding these issues, the Board finds such error to be 
nonprejudicial to the veteran because the Board has concluded 
that the preponderance of the evidence is against this claim.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of her claim and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well all 
relevant private treatment records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding her claim.  She was 
afforded a VA examination in conjunction with her claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

Initially, the Board observes that this appeal was certified 
to the Board in May 2005.  Shortly thereafter, in May 2005, 
the veteran's representative submitted evidence in support of 
her claim without a waiver of review by the agency of 
original jurisdiction (AOJ).  Under the circumstances, the 
Board concludes that a remand is not required.  The evidence 
includes lay statements by the veteran's mother and cousin 
regarding her claimed stressor and her symptomatology 
following service.  The Board notes that the information 
provided in these statements is duplicative of prior 
statements by the veteran.  Furthermore, this evidence is not 
material to the bases for the Board's decisions, as the Board 
has determined that the veteran does not have PTSD, and none 
of the submitted evidence is related to her psychiatric 
diagnosis.  Therefore, this evidence is not "pertinent" as 
defined at 38 C.F.R. § 20.1304(c) (2006), and a remand for 
AOJ consideration is not required.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002)  and 38 C.F.R. § 3.304(d) (2006) (pertaining to 
combat veterans).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  The veteran makes no allegations that she 
was in combat; rather, she contends that her PTSD is due to 
sexual harassment by a superior officer during service.

A review of the veteran's service records reveals that she 
was discharged by reason of a personality disorder.  Service 
medical records dated March and May 1992 show that the exact 
diagnosis was a personality disorder, not otherwise 
specified, with borderline and immature features.  There is 
no other evidence of psychiatric treatment in service, nor is 
there any indication that she was diagnosed with PTSD during 
service.

The veteran was evaluated for PTSD in August 2004, and the VA 
examination report from such evaluation indicates that she 
reported no outpatient or inpatient treatment for any mental 
health problems since service separation.  Following a 
thorough interview and examination, the VA examiner concluded 
that the veteran did not meet the DSM-IV criteria for PTSD.  
Specifically, the veteran did not meet the criteria for PTSD 
because she had not described a "traumatic event" in which 
she was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to physical 
integrity to herself or others in which she experienced 
feelings of intense fear and/or helplessness.  Although she 
was not diagnosed with PTSD, the examiner did note a 
diagnosis of adjustment disorder with mixed anxiety and 
depressed mood secondary to previously document health 
complications beginning in 2001.

According to 38 C.F.R. § 4.125(a) (2006), service connection 
for PTSD is warranted only when there is a clear diagnosis of 
PTSD which conforms to diagnostic criteria under DSM-IV.  
Without evidence of such diagnosis, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With regard to the veteran's claim of entitlement to 
nonservice-connected pension benefits, the Board is of the 
opinion that a July 2003 written statement can be construed 
as a timely notice of disagreement with the October 2002 
administrative denial of entitlement to nonservice-connected 
pension benefits.  38 C.F.R. § 20.201 (2006).  The Board 
notes that the language of the July 2003 statement is vague 
as to which claim is being appealed; however, a September 
2003 report of contact indicates that the veteran is 
appealing the October 2002 administrative denial.  The Board 
is also of the opinion that the veteran's February 2005 
written statement can be construed as a timely notice of 
disagreement with the September 2004 denial of service 
connection for depression.  38 C.F.R. § 20.201.  The Court 
has now made it clear that the proper course of action when a 
timely notice of disagreement has been filed, but no 
statement of the case issued, is to remand the matter to the 
AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Appropriate action, including issuance of a statement of the 
case, is now necessary with regard to these issues.  38 
C.F.R. § 19.26 (2006).  The veteran will then have the 
opportunity to file a timely substantive appeal if she wishes 
to complete an appeal as to the issues of service connection 
for depression and entitlement to nonservice-connected 
pension benefits.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for 
depression.  Dingess held that VA must provide notice of all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
regarding the type of evidence necessary to establish a 
disability rating or effective date.  As these questions are 
involved in the present appeal, such notice should be 
provided to the veteran upon remand.




Accordingly, the case is REMANDED for the following action:

1. Provide the veteran notice regarding 
the information or evidence necessary to 
establish a disability rating and an 
effective date with respect to her claim 
of entitlement to service connection for 
depression.  See Dingess, supra.

2.  Provide the veteran and her 
representative, if any, a statement of the 
case as to the issues of entitlement to 
service connection for depression and 
entitlement to nonservice-connected 
pension benefits.  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2006).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


